FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           August 4, 2014
                                     TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                           Clerk of Court


 CARLIS ANTHONY BALL,

               Petitioner–Appellant,
                                                                No. 14-5036
 v.                                                (D.C. No. 4:11-CV-00035-GKF-FHM)
                                                                (N.D. Okla.)
 ROBERT PATTON, Director,

               Respondent–Appellee.


             ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Petitioner Carlis Ball seeks a certificate of appealability to appeal the district

court’s denial of his § 2254 federal habeas petition. Petitioner is currently serving a term

of life imprisonment without the possibility of parole on a charge of first-degree murder.

In his federal habeas petition, Petitioner raised several claims for relief, including

challenges to the trial court’s evidentiary rulings, a Fourth Amendment challenge to the

search of his apartment, and several claims of ineffective assistance of trial and appellate

counsel. The district court denied Petitioner’s request for habeas corpus in a forty-three



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
page opinion that explained in detail why each claim did not entitle Petitioner to relief

under federal law.

       After thoroughly reviewing Petitioner’s filings and the record on appeal, we

conclude that reasonable jurists would not debate the district court’s resolution of this

case. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). For substantially the same

reasons given by the district court, we DENY Petitioner’s request for a certificate of

appealability and DISMISS the appeal.

                                                   ENTERED FOR THE COURT



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -2-